DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the gaze.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “gaze.”

Claim 1 recites the limitation “the edge.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “edge.”

Claim 6 recites the limitation “the enlarged region.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “enlarged region.”

Claim 7 recites the limitation “the gaze direction.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “gaze direction.”

Claim 7 recites the limitation “the gaze.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “gaze.”

Claim 7 recites the limitation “the edge.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “edge.”

Claim 10 recites the limitation “the computing device.”  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “a computing device” (claim 7, line 1) and/or “a computing device” (claim 7, line 2).

Claim 12 recites the limitation “the enlarged region.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of an “enlarged region.”

Claim 12 recites the limitation “the computing device.”  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “a computing device” (claim 7, line 1) and/or “a computing device” (claim 7, line 2).

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bychkov et al (US 2013/0283208 A1).

Regarding claim 1, Bychkov discloses a computing device comprising: 
a display [e.g., Fig. 1: 28], 
an eye tracking device [e.g., Fig. 1: 24] which tracks the gaze [e.g., Fig. 1: 34] of a user [e.g., Fig. 1: 22] of the computing device, 
a processing device [e.g., Fig. 1: 26] for controlling information [e.g., Fig. 1: 36] shown on the display (e.g., see Paragraphs 30-87), 
wherein if the gaze of the user is directed toward the edge of the display, the processing device directs the display to display a menu [e.g., Fig. 6B: 112] (e.g., see Figs. 1-6; Paragraphs 88-92).

Regarding claim 7, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Bychkov discloses a method for performing a function on the computing device, the method comprising: displaying the information on the display of the computing device, tracking the gaze direction of the user on the display using the eye tracking device, determining the gaze of the user is directed toward the edge of the display and displaying the menu on the display (e.g., see Figs. 1-6; Paragraphs 30-92).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bychkov et al (US 2013/0283208 A1) in view of Hoffnung et al (WO 2012/107892 A2).

Regarding claim 2, Bychkov does not appear to expressly disclose the menu contains items corresponding to computer functions.
However, Hoffnung discloses a menu [e.g., Fig. 6A: 122] contains items [e.g., Fig. 6A: 36C] corresponding to computer functions (e.g., see Paragraphs 81-83).
Bychkov and Hoffnung are analogous art because they are from the shared inventive field of eye tracking devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Hoffnung’s menu items with Bychkov’s menu, so as to allow the user to quickly and intuitively control computer functionality.

Regarding claim 3, Hoffnung discloses selection of an item [e.g., Fig. 6A: 36C] on the menu is performed by the user gazing at an item [e.g., Fig. 6A: 36C] on the menu (e.g., see Paragraphs 81-83).

Regarding claim 5, Bychkov discloses after selection of an item on the menu the processing device causes an area of the display to enlarge (e.g., see Paragraphs 85 ).

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 5.

Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bychkov et al (US 2013/0283208 A1) in view of Hoffnung et al (WO 2012/107892 A2) as applied to claims 3, 5, 9, and 11 above, and further in view of Yu et al (US 2011/0175932 A1).

Regarding claim 4, Hoffnung discloses after selection of an item on the menu, the user placing their gaze at a location on the display causes the computer function represented by the item selected to be performed by the computing device (e.g., see Paragraphs 81-83).
Hoffnung do not appear to expressly disclose the user holding their gaze at a location, as instantly claimed.
However, Yu discloses the user holding their gaze at a location on the display causes the computer function represented by the item selected to be performed by the computing device (e.g., see Paragraphs 69-71).
Bychkov, Hoffnung and Yu are analogous art because they are from the shared inventive field of eye tracking devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Yu’s gaze dwell/hold time techniques with Bychkov’s and Hoffnung’s menu items, so as to prevent accidental object selections.

Regarding claim 6, Yu discloses if the user holds their gaze in the enlarged region, a function is performed by the computing device (e.g., see Paragraphs 69-71).

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to eye tracking.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
13 August 2021